- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2011 Golar LNG Limited (Translation of registrants name into English) Par-la-Ville Place, 14 Par-la-Ville Road, Hamilton, HM 08, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Item 1. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 99.1 is a copy of the press release of Golar LNG Limited dated July 14, 2011. Exhibit 99.1 Published: 19:40 CEST 14-07-2011 /Thomson Reuters /Source: Golar LNG /XOSL: GOL /ISIN: BMG9456A1009 2011 Annual General Meeting Golar LNG Limited advises that its 2011 Annual General Meeting will be held on September 23, 2011. The record date for voting at the Annual General Meeting is set to July 19, 2011. The notice, agenda and associated material will be distributed prior to the meeting. Golar LNG Limited Hamilton, Bermuda July 14, 2011 This information is subject of the disclosure requirements pursuant to section 5-12 of the Norwegian Securities Trading Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Golar LNG Limited (Registrant) Date: July 18 , 2011 By: /s/ Graham Robjohns Graham Robjohns Principal Financial Officer
